Campbell, J.,
delivered the opinion of the court.
The objections to the bill for want of proper parties are not maintainable.
The Statute of Frauds makes every fraudulent conveyance void as against creditors, and all persons claiming under them, as “heirs, successors, executors, administrators or assigns.” Any one holding the demand of a creditor defrauded by a conveyance, no matter when the right of the holder accrued, may assert against the conveyance all the rights of him who held such claim when the fraudulent conveyance was made. No argument can make the statute plainer, and no multiplication of adjudged cases can add to its force. The object of the statute is to save the demands existing against the fraudulent grantor; and it is immaterial who holds one, or when he acquired it. As assignee he stands in the place of the creditor, and is substituted to all his rights as against fraudulent conveyances by the debtor. It is “ debts ” contracted after such fraudulent act which are excepted by § 2894 Code 1871. Debts contracted before are within it. No change in the ownership or the form of the debt affects the right incident to the debt to attack a conveyance fraudulent as to it. Even a purchaser of property fraudulently conveyed, under execution of a judgment against the grantor, rendered upon a demand existing at the time of such conveyance, may assert against it all the rights of the former creditor, because such purchaser is an assignee of the rights of the creditor. The fact that the demand which existed when the conveyance was made is merged in the judgment does not preclude an inquiry into the question, when the debt existed, so as to show that it existed at the time of the conveyance. So long as the debt is not extinguished as a valid demand against the debtor, no change in the evidence of its existence affects the right of *656its holder to pursue property fraudulently conveyed as against it. Authorities abound in support of these remarks. No case has been produced which countenances, even remotely, the idea that the assignee of a claim, no matter when he became such, may not by virtue of it assert all the rights of a former holder as against a fraudulent conveyance, and it is believed that none such can be found. The case of Morsell v. Baden, 22 Md. 391, relied on as holding the contrary, has no relation to the question. It announces that a surety on a bill single, given for a pre-existing debt by simple contract, cannot complain of a fraud against the creditor committed prior to the execution of the bill single, wherebj1- he became surety. The principle being that the claim of a surety against his principal is referred to the date of the execution of the obligation out of which his rights arise. No such question is involved here, and we are not called on to estimate the value of the case cited as an authority for the announcement it contains. A contrary principle was held by this court in Lipsey v. West, MS. Op., several years ago.
The views announced dispose of the point made on the proviso to § 1778 of the Code. It, like the Statute of Frauds, looks to the debt which is to be paid, and not to the hand which may happen to hold it.

Decree affirmed, defendants to answer in sixty days.